Citation Nr: 0717180	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-09 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney


WITNESSES

The appellant and his spouse


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel

INTRODUCTION

The veteran had active honorable service from February 1969 
to February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.


FINDING OF FACT

The veteran's PTSD causes occupational and social impairment 
with reduced reliability and productivity, but does not 
result in occupational and social impairment, with 
deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2006).  

The United States Court of Appeals for Veterans' Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ) 
or RO in this case.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  Regulations also dictate that VA has 
a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(c).  

In the present case, the issue on appeal arises from a claim 
for an increased rating for the veteran's PTSD, currently 
service-connected at 50 percent disabling.  The Board notes 
that the veteran's claim was received in May 2003.  In June 
2003, prior to its adjudication of this claim, the RO 
provided notice to the claimant regarding the VA's duty to 
notify and to assist.  Specifically, the RO notified the 
claimant of information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
claimant was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertains to the 
claim, and he was advised to notify VA of any information or 
evidence he wished VA to retrieve for him.  Thus, the Board 
finds that the content and timing of the June 2003 notice 
comports with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

Additionally, the claimant's service medical records and 
pertinent post-service medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  
 
With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
his claim for an increase.  38 C.F.R. § 3.159(c)(4).  There 
is no objective evidence indicating that there has been a 
material change in the service-connected PTSD since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination reports are thorough and the examinations in this 
case are adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.  

Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  

Evidence and Background

The veteran submitted his original claim for service 
connection for PTSD in February 1996.  In an October 1997 
rating decision, service connection was granted for PTSD and 
a 10 percent rating was assigned effective February 1996.  
In a March 1999 rating decision, a 50 percent rating was 
granted effective February 1996, the date of the original 
claim.  

The veteran filed a claim for an increased rating in December 
2000.  In an August 2001 rating decision, the veteran's 
service-connected PTSD was continued at 50 percent disabling.  

In May 2003, the veteran filed an increased rating claim for 
his service-connected PTSD, and that is the issue currently 
on appeal.  The RO continued the 50 percent rating in 
September 2003, noting that the veteran's most recent 
outpatient treatment records, as well as his August 2003 VA 
examination, did not warrant an increased rating.  The 
veteran filed a VA Form 9 in October 2004, taken by the RO as 
a notice of disagreement, in which he stated, "I'm still 
having trouble with my dreams and nightmares.  I still have 
trouble in my work place and have a hard time dealing 
again." 

The veteran's wife submitted a statement on his behalf in 
July 2003.  In that statement, she attested that the 
veteran's condition had worsened.  According to her, his work 
performance had been adequate since she met the veteran, 
"but lately his attitude has been somewhat diminished."  
She chronicled feelings of frustration and aggravation 
regarding the veteran's situation at work.  She also 
documented the veteran's hypervigilance, even while asleep.  

In August 2003, the veteran was afforded a VA examination.  
After a review of the veteran's claims file and psychiatric 
testing, the examiner noted that, throughout the veteran's 
treatment at the Center for Stress Recovery (CSR) from 4/98 
to 7/98, the veteran was diagnosed with PTSD and assigned a 
Global Assessment of Functioning (GAF) of 55.  According to 
the veteran's physician at the time, "he was able to work 
but would benefit from vocational rehabilitation..."  During 
the veteran's treatment at CSR and the Veterans Addiction 
Recovery Center (VARC), he was treated for "poorly modulated 
aggression and difficulty expressing his anger in an 
assertive fashion."  The veteran had been diagnosed, by 
another previous examiner, with Passive Aggressive 
Personality Disorder that "contributed to the veteran's 
difficulty functioning as did alcohol and drug abuse and 
PTSD."  

The examiner noted that the veteran had recently married his 
second wife, and that their relationship "is punctuated by 
conflict and communication problems."  The veteran was a 
heavy user of drugs and alcohol after his discharge from 
active service.  The examiner reported that the veteran 
experienced difficulty at work due to reporting late, not 
reporting, or problems with supervisors.  The veteran had 
been arrested "eight or nine times" on drug and burglary 
charges.  The examiner proffered a diagnosis of Antisocial 
Personality Disorder.  The examiner opined that conflicts may 
arise from other disorders, and then the veteran's PTSD 
symptoms are triggered by those other disorders, "rather 
than PTSD being a precipitant of his functional 
difficulties."

At the time of the interview, "the veteran's presentation 
was characterized by normal grooming and hygiene."  His 
speech was described as "relevant and coherent, suggesting 
an absence of thought disorder."  According to the examiner, 
there was no evidence of hallucinations or suicidal ideation.  
The veteran reported a history of suicidal ideas, "a few 
times," but no attempts were ever made.

The veteran reported symptoms such as sadness, fatigue, sleep 
difficulty, concentration problems, and withdrawal from 
others.  He attested that the emergence of the Iraq War had 
exacerbated his symptoms.  During the examination, the 
veteran was able to recall 3 out of 4 items after 5 minutes, 
and all 4 after a reminder was provided.  The report notes 
that the veteran's "memory was unimpaired as was divided 
attention (able to perform mental arithmetic calculations), 
conceptual reasoning, and the ability to respond 
appropriately to hypothetical vignettes requiring practical 
reasoning and judgment."  

When the examiner compared the results of the veteran's most 
recent round of psychological testing to testing performed in 
1999, he concluded that, "there has not been an increase in 
overall symptom severity and that his current score of 130 
[on the Mississippi Scale] is below the range of malingerers 
and within the range of combat veteran with PTSD."  The 
examiner went on to state, "In addition, the content scale 
taping antisocial practices was very significantly elevated 
in 1994 and 1997, but no longer is." 

The Axis I assessment was PTSD; major depressive disorder; 
polysubstance dependence; and adult antisocial behavior; the 
Axis II diagnosis was personality disorder, not otherwise 
specified with passive-aggressive and antisocial features.  
The examiner noted that the veteran had "moderate work-
related and marital difficulties, primarily due to passive-
aggressive and antisocial features that are likely 
exacerbating the expression of PTSD symptoms."  Ultimately, 
the examiner assigned a GAF score of 60.  He stated, "In my 
opinion, there has not been a worsening of PTSD symptoms 
since the veteran was diagnosed with this disorder in 1999."  
The examiner opined, "In summary, while PTSD may exacerbate 
the veteran's work and marital difficulties, his passive-
aggressive and antisocial personality features are more 
likely than not, more responsible for interpersonal and work 
difficulties."

A February 2004 outpatient report from the Cleveland VA 
Medical Center (VAMC) noted that, when the veteran arrived 
for PTSD counseling with symptoms of irritability, 
aggression, anxiety, depression, and hyperarousal, he was 
cooperative and well-groomed, with an angry/anxious affect.  
The examiner noted that his thought processes were organized 
and goal-directed, and that the veteran did not suffer from 
delusions or hallucinations.  The veteran reported employment 
with a stable income, though it was noted that the veteran 
was underemployed.  The report also noted that the veteran 
lived with his wife and her grown children, and that the 
adult children created a strain on their relationship.  The 
examiner assigned a GAF score of 55.

One week later, in a subsequent outpatient report, it was 
noted that the veteran was employed full-time.  During that 
interview, the veteran was described as casually-dressed with 
"normal grooming."  His mood was "euthymic, affect-
constricted," with speech at a "normal rate, volume, and 
production."  "Conversation was spontaneous and relevant," 
and  "he denied suicidal or homicidal thoughts."  The 
veteran displayed good insight and judgment, with no evidence 
of hallucinations or delusions.  The veteran's GAF of 55 was 
continued.

An outpatient report from February 2005 described a similar 
mood and affect as noted previously.  The veteran "focused 
on being mistreated at work."  The examiner noted that, 
"delusions not elicited but wonder about paranoia regarding 
work, no hallucinations."  Once again, the veteran denied 
suicidal or homicidal ideation, he was alert, oriented, and 
well groomed, and his judgment and insight were "adequate."  
The examiner continued prescriptions of Depakote, Seroqual, 
and Citalopram.  It was noted that the veteran may not have 
been taking his medication as prescribed, as there had not 
been a refill on file since November 2004.

At this time, the veteran reported an exacerbation in his 
symptoms due to a report that his dog tags had been found in 
Vietnam.  The veteran reported an increase in nightmares and 
irritability.  He also noted an increase in social isolation.

The January 2005 statement of the case, which continued the 
50 percent rating, stated, "The findings are not sufficient 
to warrant an evaluation greater than 50 percent for your 
PTSD.  A higher evaluation of 70 percent is not warranted 
unless there are deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due 
specifically to symptoms of a service-connected disability."

In the veteran's February 2005 formal appeal, he contends 
that his service-connected PTSD has been the root of his work 
and social dysfunction, as he has not been incarcerated since 
1984, and he has been drug-free since 1994.  He stated, "I 
wish I could go out and be around people and live a normal 
life."

A hearing was held in May 2005, at which time the veteran was 
afforded the opportunity to make statements on his own 
behalf.  During the interview, the veteran relayed that his 
typical day begins with feelings of anxiety, as if "going on 
a mission again."  He attributed some of that anxiety to his 
difficult work situation.  He stated that he had been 
"written up about 5-6 times at my job recently for 
aforementioned and having a hard time with people."  In 
addition to problems related to interaction at work, the 
veteran claimed that it was hard for him to concentrate, and 
that he had been in trouble for not cleaning properly, not 
rotating the food, etc.   He stated a belief that his co-
workers were "out to trap me," so at times he wanted to 
hurt them before he was "ambushed."  He also stated that he 
did get along with customers; that he sometimes attended 
church services; and that he kept in touch with his three 
grown children who live in California.

During the hearing, the veteran stated that he thought about 
suicide "quite a bit" because "I'm useless to anybody."  
The veteran discussed some of his other symptoms, such as 
social isolation and hypervigilance.  He also stated that he 
had difficulty sleeping, and that he awakened easily.  

The veteran reported that he was attending vocational 
rehabilitation, "to learn the basic skills writing I didn't 
get in high school."

The veteran's wife testified on his behalf.  She stated that 
he "gets very agitated" and that he would go upstairs to 
avoid argument and confrontation.  Regarding his sleep 
disorder, she recalled one event in which he grabbed her hand 
in the middle of the night and began screaming.  She stated 
that the veteran liked to read and liked to cook, but 
otherwise he kept to himself.  

In a letter from the director of the veteran's vocational 
rehabilitation program, the director attested that the 
veteran is "able to learn quickly and retain information, 
but that "his progress was hindered by his anxiety."  The 
veteran often had trouble "getting to class," and when he 
finally did arrive, "he has to struggle to stay focused on 
his studies."  "He was often fighting with feelings of 
strong anger and was fatigued due to inability to sleep."

In August 2005, a potential employer submitted a statement, 
noting that he did not hire the veteran due to "negative 
feedback from former employers."  He learned that the 
veteran's "temper is volatile," and would not hire him.

Law and Regulations

When analyzing claims for PTSD, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally, 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.  

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

With regard to GAF scores, scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See 38 C.F.R. § 4.130.

The Board notes that a GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  The 
Board notes that an examiner's classification of the level of 
psychiatric impairment, by a GAF score, is to be considered, 
but is not determinative of the percentage rating to be 
assigned.  VAOPGCPREC 10-95.  

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  When the positive and 
negative evidence as to a claim is in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the claimant prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.


Discussion and Analysis

In the present case, the veteran has been assigned a 50 
percent rating for PTSD.  
The veteran does not meet the criteria for a 70 percent 
rating.  

Although the veteran experiences difficulty at work, due to 
irritability, problems with co-workers, and lack of 
attention, he has demonstrated the ability to retain a job 
and maintain a steady income.  He is working more than half 
time (25-30 hours per week) and is pursuing an educational 
program under VA vocational rehabilitation albeit as noted 
above, not without some difficulty.  Suicidal ideation was 
reported by the veteran in his hearing testimony although 
there is no evidence in the record to show that the veteran 
ever acted on that impulse.  Obsessional rituals were not 
reported on any examination or outpatient report.  In each 
interview within the record, the examiner noted that the 
veteran's speech patterns were normal, and that his thought 
processes were logical and linear, as well as "goal 
oriented."  Near continuous panic attacks were never 
reported, and it has not been shown that the veteran is 
depressed to the point that he is unable to function 
independently.

Moreover, in each examination, the veteran was described as 
well or adequately groomed.  Though the veteran attested to 
periods of lapsed impulse control, periods of violence were 
not reported.  Spatial disorientation was not noted within 
the record.  The veteran was oriented to person, place, and 
time in each interview.  Though their marriage was described 
as "strained" in a medical record, overall, the nature and 
duration of that relationship demonstrates the veteran's 
ability to establish and maintain effective relationships.  
His wife testified as to her personal observations regarding 
the veteran's PTSD symptomatology; however, she also 
described their relationship as husband and wife as "good" 
and a close relationship although she acknowledged that the 
veteran kept things from her.  Because the veteran does not 
meet the overwhelming majority of the example criteria, a 70 
percent disability rating is not warranted at this time.

In contrast, the veteran's behavior does closely approximate 
a 50 percent disability rating.  He has occupational and 
social impairment with reduced productivity due to the 
inability to concentrate and disturbances of motivation and 
mood.  The veteran has difficulty establishing effective work 
and social relationships, as is evident from his examination 
reports and hearing testimony.  However, the veteran does not 
report panic attacks more than once a week, does not 
demonstrate difficulty understanding complex commands, and 
does not demonstrate impaired abstract thinking.

The veteran's GAF scores, throughout the time of this current 
appeal, range from 55 to 60.  This places the veteran 
squarely in the "moderate range," typically characterized 
by symptoms such as flat affect, occasional panic attacks, 
and moderate difficulty in social and occupational 
functioning.  Because the veteran is able to maintain a job 
and a marriage, though both are admittedly strained, the 
veteran's symptoms appear to approximate this GAF range.  As 
noted above, the August 2003 VA examiner noted,  "moderate 
work-related and marital difficulties, primarily due to 
passive-aggressive and antisocial features that are likely 
exacerbating the expression of PTSD symptoms."  

To that point, the Board notes that this examiner expressed 
the opinion that the veteran's psychological disorder is not 
limited to PTSD.  He reported that the veteran's Antisocial 
Personality Disorder, as well as Passive Aggressive 
Personality disorder, may play a larger role than PTSD in the 
areas of work and social impairment.  The Board also notes 
that when it is not possible to separate the effects of the 
service- connected disability from a non-service-connected 
disability, such signs and symptoms shall be attributed to 
the service- connected disability.  See 38 C.F.R. § 3.102 
(2006); Mittleider v. West, 11 Vet. App. 181 (1998) citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is 
precluded from differentiating between symptomatology 
attributed to a non-service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so.)

However, even if PTSD was the sole, underlying cause of the 
veteran's occupational and social impairment, the veteran's 
behavior and symptoms more nearly approximate a disability 
rating of 50 percent.

The Board recognizes the veteran's sincere belief that his 
disorder is more severe than a 50 percent disability rating 
represents.  To that end, it is noted that the veteran can 
attest to factual matters of which he had first-hand 
knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the veteran as a lay person has 
not been shown to be capable of making medical conclusions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, 
while the veteran is competent to report symptoms, he does 
not have medical expertise and cannot provide competent 
medical opinion regarding the matter under consideration.  On 
the other hand, competent opinions have been provided by VA 
medical professionals.  Concluding his August 2003 VA 
examination report, the examiner opined, "In my opinion, 
there has not been a worsening of PTSD symptoms since the 
veteran was diagnosed with this disorder in 1999."

Although the Board recognizes that social isolation and work 
performance are  predominant concerns for the veteran, the 
veteran does not exhibit nearly all of the criteria 
indicative of a 70 percent rating.  In applying the veteran's 
symptoms and manifestations of his PTSD as documented in the 
record, the Board finds that the criteria for a higher rating 
are not met.  Further, his GAF scores are also consistent 
with the current rating when considered with the demonstrated 
clinical findings.  

However, due to the veteran's social impairment in 
particular, the 50 percent rating, but no more, is 
appropriate as the evidence more nearly approximates the 
criteria for a 50 percent rating.  A 70 percent rating is not 
warranted because the veteran's PTSD was not productive of 
occupational and social impairment, with deficiencies in most 
areas.  

Accordingly, the Board concludes that the criteria for a 70 
percent rating are not met.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence is against a rating in excess 
of 50 percent for PTSD.


ORDER

A rating in excess of 50 percent for PTSD is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


